Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn I. Hockney appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing Hockney’s civil action for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hockney v. PCS Phos*789phate Corp., No. 4:08-cv-00210-BR (E.D.N.C. May 21, 2009). We deny Hockney’s motion to provide relief and prevent serious wrong and motions to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.